DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 1 February 2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Page 6, line 14, delete “us” and insert --is--.
In the claims:
Claim 5, line 15, after “predetermined” insert --pressure and temperature--.
Explanation for Examiner’s Amendment
The specification has been amended to correct a spelling error.
Claim 5 has been amended to insert omitted text.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5: the claims are allowable over the prior art because of the combination of structural limitations set forth in each of the claims.
Independent claim 1 has been amended and now includes the structural limitation of “a water-cooled support cradle configured to be in thermal contact with the cartridge and thereby maintain the predetermined pressure and temperature while the cartridge is capped.”
Independent claim 5 has been amended and now includes the structural limitation of “a water-cooled support cradle configured to be in thermal contact with the cartridge and thereby maintain the predetermined pressure and temperature of the cartridge.”
While water-cooled cradles, supports or jackets are known per se, see for example the newly cited prior art listed on the form PTO-892, the combination of structural limitations set forth in claim 1 or claim 5 is not taught or suggested by the prior art.  
It would not have been obvious to have modified the prior art applied in the previous Office action to include “a water-cooled support cradle configured to be in thermal contact with the cartridge and thereby maintain the predetermined pressure and temperature while the cartridge is capped” or “a water-cooled support cradle configured to be in thermal contact with the cartridge and thereby maintain the predetermined pressure and temperature of the cartridge” since there is no reason or motivation that a skilled artisan would have needed to incorporate such structure based on the teachings of the previously applied prior art.  None of the prior art references disclose an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson discloses a water cooled jacket (97).
Herzog discloses a water cooled space or jacket (34).
Kelley discloses a support structure and sidewall to support a container, the side wall has openings to allow water to flow through the sidewall to cool a container placed in the support structure.
Brummett discloses a water cooled support bar (40).
Katou discloses a water cooled jacket (3a) in a cooling member (3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 February 2021